Citation Nr: 1602124	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  04-17 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 through May 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  The Veteran has perfected a timely appeal of that decision.

Testimony was received from the Veteran during a January 2006 Travel Board hearing.  A transcript of that testimony is associated with the claims file.

This matter was remanded previously by the Board in April 2006 and in February 2009.  In the more recent February 2009 remand, the Board directed that VA undertake additional efforts to contact the appropriate agency or department to obtain additional ship and naval records that might show that the U.S.S. Josephus Daniels was anchored in Da Nang, Vietnam from March through April of 1970 and/or at any other time from February through December of 1970, and if so, whether any crew went ashore during that time.  The development action directed previously by the Board was performed and the matter was returned to the Board for de novo review.

A September 2015 letter notified the Veteran that the Veterans Law Judge who presided over the January 2006 hearing was no longer a member of the Board, and, that he is entitled to request a new Board hearing before a currently sitting member of the Board pursuant to 38 C.F.R. §§ 19.3 and 20.707.  In a response received later that month, the Veteran declined such a hearing and asked that his appeal be considered based on the evidence currently of record.





FINDINGS OF FACT

1.  The Veteran performed duties in Vietnam and was presumptively exposed to herbicides during such service.

2.  The Veteran received a prostate cancer diagnosis in August 2000 and it is presumed that the prostate cancer resulted from his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for prostate cancer are met.  38 U.S.C.A. §§ 1131, 1153, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board is cognizant of VA's notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Nonetheless, given the favorable action taken below as to the issue on appeal, no further notification or assistance in developing the facts pertinent to that limited matter is required at this time.  Indeed, such action would result only in delay.

II.  Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection, the evidence must generally show three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

In addition to the foregoing service connection principles, 38 C.F.R. § 3.309(e)  identifies specific diseases that shall be service-connected for those veterans who were exposed to an herbicide agent during active military, naval, or air service, even in the absence of any record of such disease occurring during service, provided that certain requirements under 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.307(a)(6)(iii) are me, and provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113  and 38 C.F.R. § 3.307(d)  are also satisfied.  The diseases listed under 38 C.F.R. § 3.309(e) includes prostate cancer.  Subject to the foregoing, the Board points out also that, absent affirmative evidence to the contrary, there is an additional presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) (West 2015); 38 C.F.R. § 3.307(a)(6)(iii).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

The evidence in this case shows that prostate cancer was diagnosed initially for the Veteran in August 2000 following examination and biopsy performed at Martin Army Community Hospital.  In November 2000, he underwent a radical prostatectomy, and has been followed since that time for ongoing residual symptoms of urinary and erectile dysfunction.

The Veteran asserts in his claims submissions and Travel Board hearing testimony that he was serving on board the U.S.S. Josephus Daniels when it was anchored in Da Nang Harbor, Vietnam for approximately six to eight hours while officers from the ship attended briefings on Vietnam soil.  According to the Veteran, he was assigned the military occupational specialty (MOS) of Postal Clerk at that time, and he was sent ashore to retrieve mail and bring it back to his ship.  Hence, the Veteran asserts, he had Vietnam service from which he should be presumed as having been exposed to herbicides.

Consistent with the Veteran's assertions and testimony, service personnel records show that the Veteran did have documented service on board the U.S.S. Josephus Daniels from December 1969 through January 1970, March through July of 1970, and from October through December of 1971.  Consistent with the Veteran's assertions, the records show also that he did perform duties as a Postal Clerk.

Ship's logs chronicling the activities of the U.S.S. Josephus Daniels from April through September of 1970 show that the ship was performing regular patrols between Subic Bay, Philippines and the Gulf of Tonkin.  In May 2009, VA confirmed with the Joint Service Records Research Center (JSRRS) that the U.S.S. Josephus Daniels was in fact anchored offshore Da Nang, Vietnam on April 8, 1970.

Service department records do not contain any evidence showing specifically that the Veteran set foot on Vietnam soil.  In that regard, the ship's logs from the U.S.S. Josephus Daniels contain no reference to the Veteran or any crew members being sent ashore; nonetheless, the Board notes that such information is not normally recorded in ship's log records.  Indeed, where the task of retrieving mail would appear to be perfunctory and routine in nature, it is perhaps not surprising that there is no express documentation of such activities in either the Veteran's service department records or ship's records for the U.S.S. Josephus Daniels.

In the meantime, the Veteran's assertions that he was sent ashore in Vietnam to retrieve mail is consistent with ship's records and service department records that do show that the Veteran served in the waters surrounding Vietnam from April through September 1970.  Moreover, the task of going ashore to retrieve mail would appear to be a function that would be consistent with the Veteran's documented MOS as a Postal Clerk.  In that regard, the evidence in the record tends to corroborate the Veteran's assertions, and indeed, does nothing to directly refute them.  As such, the Board finds that the weight of the evidence favors the conclusion that the Veteran did perform duties within Vietnam in April 1970.

In summary, the evidence shows that the Veteran served in Vietnam and he may be presumed as having been exposed to herbicides during such service.  There is no evidence in the record that contradicts that presumption.  The evidence shows further that the Veteran received a prostate cancer diagnosis in August 2000 and has been followed since that time for ongoing residuals.  Here, the Veteran's prostate cancer is presumed as having resulted from his in-service herbicide exposure, and indeed, there is no medical opinion or other evidence in the record that refutes that presumption.  According, the Veteran is entitled to service connection for prostate cancer.  This appeal is granted.


ORDER

Service connection for prostate cancer is granted.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


